SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) Minnesota 27-0383995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 215 South Cascade Street,Box 496,Fergus Falls, Minnesota 56538-0496 (Address of principal executive offices) (Zip Code) 866-410-8780 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES XNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YESNO X Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date: April 30, 2012 – 36,163,773 Common Shares ($5 par value) OTTER TAIL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets – March 31, 2012 and December 31, 2011(not audited) 2 & 3 Consolidated Statements of Income - Three Months Ended March 31, 2012 and 2011 (not audited) 4 Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2012 and 2011 (not audited) 5 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2012 and 2011(not audited) 6 Notes to Consolidated Financial Statements (not audited) 7-30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31-44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44-46 Item 4. Controls and Procedures 46 Part II.Other Information Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 6. Exhibits 47 Signatures 47 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands) March 31, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable: Trade—Net Other Inventories Deferred Income Taxes Accrued Utility Revenues Costs and Estimated Earnings in Excess of Billings Regulatory Assets Other Assets of Discontinued Operations Total Current Assets Investments Other Assets Goodwill Other Intangibles—Net Deferred Debits Unamortized Debt Expense Regulatory Assets Total Deferred Debits Plant Electric Plant in Service Nonelectric Operations Construction Work in Progress Total Gross Plant Less Accumulated Depreciation and Amortization Net Plant Total Assets $ $ See accompanying notes to consolidated financial statements. 2 Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands, except share data) March 31, December 31, LIABILITIES AND EQUITY Current Liabilities Short-Term Debt $ $ Current Maturities of Long-Term Debt Accounts Payable Accrued Salaries and Wages Accrued Taxes Derivative Liabilities Other Accrued Liabilities Liabilities of Discontinued Operations 37 Total Current Liabilities Pensions Benefit Liability Other Postretirement Benefits Liability Other Noncurrent Liabilities Commitments and Contingencies (note 9) Deferred Credits Deferred Income Taxes Deferred Tax Credits Regulatory Liabilities Other Total Deferred Credits Capitalization Long-Term Debt, Net of Current Maturities Cumulative Preferred Shares Authorized 1,500,000 Shares Without Par Value; Outstanding 2012 and 2011 – 155,000 Shares Cumulative Preference Shares – Authorized 1,000,000 Shares Without Par Value; Outstanding - None Common Shares, Par Value $5 Per Share—Authorized, 50,000,000 Shares; Outstanding, 2012—36,107,795 Shares; 2011—36,101,695 Shares Premium on Common Shares Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Common Equity Total Capitalization Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 3 Otter Tail Corporation Consolidated Statements of Income (not audited) Three Months Ended March 31, (in thousands, except share and per-share amounts) Operating Revenues Electric $ $ Nonelectric Total Operating Revenues Operating Expenses Production Fuel - Electric Purchased Power - Electric System Use Electric Operation and Maintenance Expenses Asset Impairment Charge - Electric Cost of Goods Sold - Nonelectric (excludes depreciation; included below) Other Nonelectric Expenses Depreciation and Amortization Property Taxes - Electric Total Operating Expenses Operating Income Interest Charges Other Income Income from Continuing Operations Before Income Taxes Income Taxes – Continuing Operations Net Income from Continuing Operations Discontinued Operations Income - net of Income Tax Expense of $584 and $288 for the respective periods Loss on Disposition - net of Income Tax Benefit of ($134) in 2012 ) Net (Loss) Income from Discontinued Operations ) Net Income Preferred Dividend Requirements Earnings Available for Common Shares $ $ Average Number of Common Shares Outstanding—Basic Average Number of Common Shares Outstanding—Diluted Basic Earnings Per Common Share: Continuing Operations (net of preferred dividend requirement) $ $ Discontinued Operations ) Diluted Earnings Per Common Share: Continuing Operations (net of preferred dividend requirement) $ $ Discontinued Operations ) Dividends Declared Per Common Share $ $ See accompanying notes to consolidated financial statements. 4 Otter Tail Corporation Consolidated Statements of Comprehensive Income (not audited) Three Months Ended March 31, (in thousands) Net Income $ $ Other Comprehensive (Loss) Income: Unrealized Gain (Loss) on Available-for-Sale Securities: Gain (Loss) Arising During Period ) Income Tax (Expense) Benefit ) 7 Gain (Loss) on Available-for-Sale Securities – net-of-tax 63 ) Foreign Currency Translation Adjustment Gain: Unrealized Net Change During Period Income Tax Expense ) Foreign Currency Translation Adjustment Gain – net-of-tax Pension and Postretirement Benefit Plans: Actuarial Loss Regulatory Allocation Adjustment (ESSRP) ) Amortization of Unrecognized Postretirement Benefit Losses and Costs Income Tax (Expense) Benefit ) Pension and Postretirement Benefit Plans – net-of-tax 61 ) Total Other Comprehensive Income (Loss) ) Total Comprehensive Income $ $ See accompanying notes to consolidated financial statements. 5 Otter Tail Corporation Consolidated Statements of Cash Flows (not audited) Three Months Ended March 31, (in thousands) Cash Flows from Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Net Loss from Sale of Discontinued Operations Income from Discontinued Operations ) ) Depreciation and Amortization Asset Impairment Charge Deferred Tax Credits ) ) Deferred Income Taxes ) Change in Deferred Debits and Other Assets Discretionary Contribution to Pension Plan ) Change in Noncurrent Liabilities and Deferred Credits 85 Allowance for Equity (Other) Funds Used During Construction ) ) Change in Derivatives Net of Regulatory Deferral ) Stock Compensation Expense – Equity Awards Other—Net Cash (Used for) Provided by Current Assets and Current Liabilities: Change in Receivables ) ) Change in Inventories ) ) Change in Other Current Assets ) ) Change in Payables and Other Current Liabilities Change in Interest and Income Taxes Receivable/Payable Net Cash Provided by Continuing Operations Net Cash Provided by Discontinued Operations Net Cash Provided by Operating Activities Cash Flows from Investing Activities Capital Expenditures ) ) Proceeds from Disposal of Noncurrent Assets Net Increase in Other Investments ) ) Net Cash Used in Investing Activities - Continuing Operations ) ) Net Proceeds from Sale of Discontinued Operations Net Cash Used in Investing Activities - Discontinued Operations ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Change in Checks Written in Excess of Cash ) Net Short-Term Borrowings Proceeds from Issuance of Long-Term Debt Short-Term and Long-Term Debt Issuance Expenses ) ) Payments for Retirement of Long-Term Debt ) ) Dividends Paid and Other Distributions ) ) Net Cash Provided by Financing Activities - Continuing Operations Net Cash Used in Financing Activities - Discontinued Operations ) ) Net Cash Provided by Financing Activities Net Change in Cash and Cash Equivalents - Discontinued Operations ) 1,145 Effect of Foreign Exchange Rate Fluctuations on Cash – Discontinued Operations ) Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See accompanying notes to consolidated financial statements. 6 OTTER TAIL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (not audited) In the opinion of management, Otter Tail Corporation (the Company) has included all adjustments (including normal recurring accruals) necessary for a fair presentation of the condensed consolidated financial statements for the periods presented. The condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes as of and for the years ended December 31, 2011, 2010 and 2009 included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Because of seasonal and other factors, the earnings for the three months ended March 31, 2012 should not be taken as an indication of earnings for all or any part of the balance of the year. The following notes are numbered to correspond to numbers of the notes included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2011. 1. Summary of Significant Accounting Policies Revenue Recognition Due to the diverse business operations of the Company, revenue recognition depends on the product produced and sold or service performed. The Company recognizes revenue when the earnings process is complete, evidenced by an agreement with the customer, there has been delivery and acceptance, and the price is fixed or determinable. In cases where significant obligations remain after delivery, revenue recognition is deferred until such obligations are fulfilled. Provisions for sales returns and warranty costs are recorded at the time of the sale based on historical information and current trends. In the case of derivative instruments, such as Otter Tail Power Company (OTP) forward energy contracts, marked-to-market and realized gains and losses are recognized on a net basis in revenue in accordance with the Financial Accounting Standards Board Accounting Standards Codification (ASC) 815, Derivatives and Hedging. Gains and losses on forward energy contracts subject to regulatory treatment, if any, are deferred and recognized on a net basis in revenue in the period realized. For the Company’s operating companies recognizing revenue on certain products when shipped, those operating companies have no further obligation to provide services related to such product. The shipping terms used in these instances are FOB shipping point. Some of the operating businesses in the Company’s Wind Energy, Manufacturing and Construction segments enter into fixed-price construction contracts. Revenues under these contracts are recognized on a percentage-of-completion basis. The method used to determine the progress of completion is based on the ratio of labor hours incurred to total estimated labor hours at the Company’s wind tower manufacturer and costs incurred to total estimated costs on all other construction projects. If a loss is indicated at a point in time during a contract, a projected loss for the entire contract is estimated and recognized. Following are the percentages of the Company’s consolidated revenues recorded under the percentage-of-completion method: Three Months Ended March 31, Percentage-of-Completion Revenues % % The following table summarizes costs incurred and billings and estimated earnings recognized on uncompleted contracts: March 31, December 31, (inthousands) Costs Incurred on Uncompleted Contracts $ $ Less Billings to Date ) ) Plus Estimated Earnings Recognized $ $ 7 The following amounts are included in the Company’s consolidated balance sheets. Billings in excess of costs and estimated earnings on uncompleted contracts are included in Accounts Payable. March 31, December 31, (inthousands) Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts $ $ Billings in Excess of Costs and Estimated Earnings on Uncompleted Contracts ) ) $ $ Included in Costs and Estimated Earnings in Excess of Billings are the following amounts at DMI Industries, Inc. (DMI), the Company’s wind tower manufacturer: March 31, December 31, (in thousands) Costs and Estimated Earnings in Excess of Billings on Uncompleted Contracts - DMI $ $ These amounts are related to costs incurred on wind towers in the process of completion on major contracts under which the customer is not billed until towers are completed and ready for shipment. Warranty Reserves The Company establishes reserves for estimated product warranty costs at the time revenue is recognized based on historical warranty experience and additionally for any known product warranty issues. Certain Company products carry one to fifteen year warranties. Although the Company engages in extensive product quality programs and processes, the Company’s warranty obligations have been and may in the future be affected by product failure rates, repair or field replacement costs and additional development costs incurred in correcting product failures. (in thousands) Warranty Reserve Balance, December 31, 2011 $ Provision for Warranties Issued During the Year Settlements Made During the Year ) Adjustments to Warranty Estimates for Prior Years ) Warranty Reserve Balance, March 31, 2012 $ Expenses associated with remediation activities in the Wind Energy segment could be substantial. The potential exists for multiple claims based on one defect repeated throughout the production process or for claims where the cost to repair or replace the defective part is highly disproportionate to the original cost of the part. If the Company is required to cover remediation expenses in addition to regular warranty coverage, the Company could be required to accrue additional expenses and experience additional unplanned cash expenditures which could adversely affect the Company’s consolidated results of operations and financial condition. Retainage Accounts Receivable include the following amounts, billed under contracts by the Company’s subsidiaries, that have been retained by customers pending project completion: March 31, December 31, (in thousands) Accounts Receivable Retained by Customers $ $ 8 Sales of Receivables DMI was a party to a $40 million receivables sales agreement whereby designated customer accounts receivable were sold to General Electric Capital Corporation on a revolving basis. In compliance with guidance under ASC 860-20, Sales of Financial Assets, sales of accounts receivable are reflected as a reduction of accounts receivable in the consolidated balance sheets and the proceeds are included in the cash flows from operating activities in the consolidated statements of cash flows. Following are the amounts of accounts receivable sold and discounts, fees and commissions paid under DMI’s receivables sales agreement with General Electric Capital Corporation: Three Months Ended March 31, (in thousands) Accounts Receivable Sold $ $ Discounts, Fees and Commissions Paid on Sale of Accounts Receivable $ $ This agreement was terminated effective April 26, 2012. DMI has negotiated payment terms with the customer whose receivables were being sold and has agreed to receive accelerated payment of receivables due from the customer in exchange for a negotiated discount for early payment. Fair Value Measurements The Company follows ASC 820, Fair Value Measurements and Disclosures, for recurring fair value measurements. ASC 820 provides a single definition of fair value, requires enhanced disclosures about assets and liabilities measured at fair value and establishes a hierarchal framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value. The three levels defined by the hierarchy and examples of each level are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reported date. The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices, such as equities listed by the New York Stock Exchange and commodity derivative contracts listed on the New York Mercantile Exchange. Level 2 – Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reported date. The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts, such as treasury securities with pricing interpolated from recent trades of similar securities, or priced with models using highly observable inputs, such as commodity options priced using observable forward prices and volatilities. Level 3 – Significant inputs to pricing have little or no observability as of the reporting date. The types of assets and liabilities included in Level 3 are those with inputs requiring significant management judgment or estimation and may include complex and subjective models and forecasts. The following tables present, for each of these hierarchy levels, the Company’s assets and liabilities that are measured at fair value on a recurring basis as of March 31, 2012 and December 31, 2011: March 31, 2012 (in thousands) Level 1 Level 2 Level 3 Assets: Investments for Nonqualified Retirement Savings Retirement Plan: Money Market and Mutual Funds $ $ Equity Securities Forward Gasoline Purchase Contracts 15 Forward Energy Contracts Investments of Captive Insurance Company: Money Market Fund 80 Corporate Debt Securities U.S. Government Debt Securities Money Market Fund - Escrow Account Idaho Pacific Holdings, Inc. (IPH) Sale Total Assets $ $ Liabilities: Forward Gasoline Purchase Contracts $ $
